Exhibit 10.7

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 8.3 AND 8.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company: Vericel Corporation, a Michigan corporation

Number of Shares: 818,424

Type/Series of Stock: Common Stock, no par value per share

Warrant Price: $0.01 per Share, subject to adjustment

Issue Date: December 21, 2017

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Innovative
Cellular Therapeutics CO., LTD. (the “Investor,” and together with any successor
or permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, “Holder”) is entitled to purchase up to such number
above-stated of fully paid and non-assessable shares of the above-stated
Type/Series of Stock (the “Class”) of the above-named company (the “Company”) at
the above-stated Warrant Price, on or before March 21, 2018 (the “Expiration
Date”), all as set forth above and as adjusted pursuant to Section 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant (such purchased shares, the “Purchased Shares”).

 

SECTION 1. EXERCISE.

 

1.1                               Method of Exercise.  Holder may at any time
and from time to time exercise this Warrant, in whole or in part, by delivering
to the Company the original of this Warrant together with a duly executed Notice
of Exercise in substantially the form attached hereto as Appendix 1, unless
Holder is exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, and a check, wire transfer of same-day funds (to an account
designated by the Company), or other form of payment acceptable to the Company
for the aggregate Warrant Price for the Shares being purchased.

 

1.2                               Cashless Exercise.  On any exercise of this
Warrant, in lieu of payment of the aggregate Warrant Price in the manner as
specified in Section 1.1 above, but otherwise in accordance with the
requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised.  Thereupon, the Company shall issue to the Holder such number of
fully paid and non-assessable Shares as are computed using the following
formula:

 

X = Y(A-B)/A

 

where:

 

X =                             the number of Shares to be issued to the Holder;

 

--------------------------------------------------------------------------------


 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3                               Fair Market Value.  If shares of the Class are
then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market (a “Trading Market”),
the fair market value of a Share shall be the closing price or last sale price
of a share of the Class reported for the business day immediately before the
date on which Holder delivers this Warrant together with its Notice of Exercise
to the Company.  If shares of the Class are not then traded in a Trading Market,
the Board of Directors of the Company shall determine the fair market value of a
Share in its reasonable good faith judgment.

 

1.4                               Delivery of Certificate and New Warrant. 
Within a reasonable time after Holder exercises this Warrant in the manner set
forth in Section 1.1 or 1.2 above, the Company shall deliver to Holder a
certificate representing the Shares issued to Holder upon such exercise and, if
this Warrant has not been fully exercised and has not expired, a new warrant of
like tenor representing the Shares not so acquired.

 

1.5                               Replacement of Warrant.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form, substance
and amount to the Company or, in the case of mutilation, on surrender of this
Warrant to the Company for cancellation, the Company shall, within a reasonable
time, execute and deliver to Holder, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

1.6                               Treatment of Warrant Upon Acquisition of
Company.

 

(a)                                 Acquisition.  For the purpose of this
Warrant, “Acquisition” means any transaction or series of related transactions
involving: (i) the sale, lease, exclusive license, or other disposition of all
or substantially all of the assets of the Company; (ii) any merger or
consolidation of the Company into or with another person or entity (other than a
merger or consolidation effected exclusively to change the Company’s domicile),
or any other corporate reorganization, in which the stockholders of the Company
in their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization (or, if such Company stockholders beneficially
own a majority of the outstanding voting power of the surviving or successor
entity as of immediately after such merger, consolidation or reorganization,
such surviving or successor entity is not the Company); or (iii) any sale or
other transfer by the stockholders of the Company of shares representing at
least a majority of the Company’s then-total outstanding combined voting power.

 

(b)                                 Treatment of Warrant at Acquisition.  In the
event of an Acquisition, the Company shall notify the Holder in writing at least
ten (10) days prior to the closing of the Acquisition and will afford the Holder
an opportunity, subject to the terms and conditions of this Warrant, to

 

2

--------------------------------------------------------------------------------


 

exercise this Warrant prior to the Acquisition.  In the event of an Acquisition
in which the Holder has been given notice under this Section 1.6 and the Holder
has not elected to exercise the Warrant, then this Warrant will expire
immediately prior to the consummation of such Acquisition.

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1                               Stock Dividends, Splits, Etc.  If the Company
declares or pays a dividend or distribution on the outstanding shares of the
Class payable in additional shares of the Class or other securities or property
(other than cash), then upon exercise of this Warrant, for each Share acquired,
Holder shall receive, without additional cost to Holder, the total number and
kind of securities and property which Holder would have received had Holder
owned the Shares of record as of the date the dividend or distribution
occurred.  If the Company subdivides the outstanding shares of the Class by
reclassification or otherwise into a greater number of shares, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased.  If the outstanding shares of the
Class are combined or consolidated, by reclassification or otherwise, into a
lesser number of shares, the Warrant Price shall be proportionately increased
and the number of Shares shall be proportionately decreased.

 

2.2                               Reclassification, Exchange, Combinations or
Substitution.  Upon any event whereby all of the outstanding shares of the
Class are reclassified, exchanged, combined, substituted, or replaced for, into,
with or by Company securities of a different class and/or series, then from and
after the consummation of such event, this Warrant will be exercisable for the
number, class and series of Company securities that Holder would have received
had the Shares been outstanding on and as of the consummation of such event, and
subject to further adjustment thereafter from time to time in accordance with
the provisions of this Warrant.  The provisions of this Section 2.2 shall
similarly apply to successive reclassifications, exchanges, combinations,
substitutions, replacements or other similar events.

 

2.3                               No Fractional Share.  No fractional Share
shall be issuable upon exercise of this Warrant and the number of Shares to be
issued shall be rounded down to the nearest whole Share.  If a fractional Share
interest arises upon any exercise of the Warrant, the Company shall eliminate
such fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (i) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (ii) the
then-effective Warrant Price.

 

2.4                               Notice/Certificate as to Adjustments.  Upon
each adjustment of the Warrant Price, Class and/or number of Shares, the
Company, at the Company’s expense, shall notify Holder in writing within a
reasonable time setting forth the adjustments to the Warrant Price, Class and/or
number of Shares and facts upon which such adjustment is based.  The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Financial Officer, including computations of such adjustment and the
Warrant Price, Class and number of Shares in effect upon the date of such
adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1                               Representations and Warranties.  The Company
represents and warrants to, and agrees with, the Holder that all Shares which
may be issued upon the exercise of this Warrant shall, upon issuance, be duly
authorized, validly issued, fully paid and non-assessable, and free of any liens

 

3

--------------------------------------------------------------------------------


 

and encumbrances except for restrictions on transfer provided for herein or
under applicable federal and state securities laws.  The Company covenants that
it shall at all times cause to be reserved and kept available out of its
authorized and unissued capital stock such number of shares of the Class and
other securities as will be sufficient to permit the exercise in full of this
Warrant.

 

3.2                               Notice of Certain Events.  If the Company
proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Class, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend;

 

(b) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

 

(c) to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder notice
thereof at the same time and in the same manner as the Company notifies the
holders of the outstanding shares of the Class.

 

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1                                      Purchase for Own Account.  This Warrant
and the Shares to be acquired upon exercise of this Warrant by Holder are being
acquired for investment for Holder’s account, not as a nominee or agent, and not
with a view to the public resale or distribution within the meaning of the Act. 
Holder also represents that it has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

 

4.2                                      Disclosure of Information.  Holder is
aware of the Company’s business affairs and financial condition and has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
acquisition of this Warrant and its underlying securities.  Holder further has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of this Warrant and its
underlying securities and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Holder or to
which Holder has access.

 

4.3                                      Investment Experience.  Holder
understands that the purchase of this Warrant and its underlying securities
involves substantial risk.  Holder has experience as an investor in securities
of companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder’s investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

4.4                                      Accredited Investor Status.  Holder is
an “accredited investor” within the meaning of Regulation D promulgated under
the Act.

 

4

--------------------------------------------------------------------------------


 

4.5                                      The Act.  Holder understands that this
Warrant and the Shares issuable upon exercise hereof have not been registered
under the Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein.  Holder understands that this Warrant and
the Shares issued upon any exercise hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

4.6                                       No Voting Rights.  Holder, as a Holder
of this Warrant, will not have any voting rights until the exercise of this
Warrant.

 

SECTION 5. STANDSTILL.

 

5.1                                      Standstill.  During the Standstill
Term, neither the Investor nor the Holder nor any of its Affiliates
(collectively, the “Standstill Parties”) shall (and the Holder shall cause its
Affiliates not to), except as expressly approved or invited in writing by the
Company:

 

(a) directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents, if after giving effect to such acquisition, the
Standstill Parties would beneficially own more than the Standstill Limit;
provided, however, that notwithstanding the provisions of this Section 5.1(a),
if the number of shares constituting Shares of Then Outstanding Common Stock is
reduced or if the aggregate ownership of the Standstill Parties is increased as
a result of a repurchase by the Company of Shares of Then Outstanding Common
Stock, stock split, stock dividend or a recapitalization of the Company, the
Standstill Parties shall not be required to dispose of any of their holdings of
Shares of Then Outstanding Common Stock even though such action resulted in the
Standstill Parties’ beneficial ownership totaling more than the Standstill
Limit;

 

(b) directly or indirectly, (i) seek to have called any meeting of the
stockholders of the Company, (ii) propose or nominate for election to the
Company’s Board of Directors any person whose nomination has not been approved
by a majority of the Company’s Board of Directors or (iii) unless a person
referred to in the foregoing clause (ii) is nominated by a third party in
connection with such party’s publicly announced and not withdrawn Acquisition
Proposal, fail to cause to be voted in accordance with the recommendation of the
Company’s Board of Directors with respect to such person for election to the
Company’s Board of Directors any Shares of Then Outstanding Common Stock;

 

(c) directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any other Person or group (an “Offeror”) the consummation
of which would result in a Change of Control of the Company (an “Acquisition
Proposal”); provided, however, that from and after the filing of a Schedule
14D-9 (or successor form of Tender Offer Solicitation/Recommendation Statement
under Rule 14d-9 of the Exchange Act) by the Company recommending that
stockholders accept any such offer, Holder shall not be prohibited from taking
any of the actions otherwise prohibited by this Section 5.1(c) for so long as
the Company maintains and does not withdraw such recommendation;

 

(d) directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the
Exchange Act) in opposition to the

 

5

--------------------------------------------------------------------------------


 

recommendation of a majority of the Company’s Board of Directors with respect to
any matter, or seek to advise or influence any Person, with respect to voting of
any Shares of Then Outstanding Common Stock of the Company;

 

(e) deposit any Shares of Then Outstanding Common Stock in a voting trust or
subject any Shares of Then Outstanding Common Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Common
Stock;

 

(f) propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

 

(g) act in concert with any Third Party to take any action in clauses
(a) through (f) above, or form, join or in any way participate in a
“partnership, limited partnership, syndicate, or other group” within the meaning
of Section 13(d)(3) of the Exchange Act;

 

(h) enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (g) above;
or

 

(i) request or propose to the Company’s Board of Directors, any
member(s) thereof or any officer of the Company that the Company amend, waive,
or consider the amendment or waiver of, any provisions set forth in this
Section 5.1 (including this clause (i));

 

provided, however, that (A) nothing contained in this Section 5.1 shall prohibit
the Holder from making confidential, non-public proposals to, or entering into
confidential, non-public discussions, negotiations, arrangements or agreements
with, the Company and with third parties with the express authorization of the
Company, which the Holder or any Affiliate may request in a confidential,
non-public manner, regarding a transaction or matter of the type described in
the foregoing clauses (a) and (f), and (B) nothing in the foregoing clause
(b) shall prohibit the Holder from proposing to the Company’s Governance and
Nominating Committee (and not pursuant to the advance notice provisions set
forth in the Company’s bylaws), in a confidential, non-public manner, potential
director candidates for consideration by the Company’s Governance and Nominating
Committee, which candidates the Holder believes would be in the best interest of
the Company and its stockholders.

 

5.2                                      Company Agreements.

 

(a) During the Standstill Term, the Company shall not take any action or omit to
take any action that would prevent or impede the Holder or its Affiliates from
acquiring beneficial ownership of Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents to the extent that, after giving effect to such
acquisition, the Standstill Parties would beneficially own less than the
Standstill Limit, including by adopting a shareholder rights plan applicable to
the Standstill Parties that contains a threshold below the Standstill Limit if
such shareholder rights plan does not otherwise permit the Holder to
beneficially own up to the Standstill Limit, provided, however, that nothing
contained in this Section 5.2 or elsewhere in this Warrant shall affect the
Company’s ability to (i) take and disclose a position in accordance with
Rule 14d-9, Rule 14e-2(a) or Item 1012(a) of Regulation M-A promulgated under
the Exchange Act or (ii) make any disclosure to the Company’s stockholders, in
each case if, in the good faith judgment of the Company’s Board of Directors,
the failure to take such position and/or make such disclosure would be
inconsistent with the directors’ fiduciary duties under applicable law or any
disclosure requirements under applicable law. During the Standstill Term, Holder

 

6

--------------------------------------------------------------------------------


 

shall, and shall cause its Affiliates to, not take any action or omit to take
any action that would prevent or impede the Company or its Affiliates from
maintaining and enforcing the provisions of the Shareholder Rights Agreement,
dated August 11, 2011, by and between the Company and Continental Stock
Transfer & Trust Company, as amended and in effect on the date hereof (the
“Rights Plan”), including without limitation, by voting (or, if applicable, by
executing a written consent with respect to) all of its and their Shares of Then
Outstanding Common Stock in favor of any renewal of such shareholder rights plan
or adoption of a replacement shareholder rights plan in each case that is
materially consistent with the Rights Plan should the Company submit such
renewal or adoption to the stockholders of the Company for their approval.

 

(b) Following expiration of the Standstill Term, the Company shall not take any
action or omit to take any action that would force the Holder to dispose of any
of its holdings of Shares of Then Outstanding Common Stock.

 

(c) Upon the expiration of the Standstill Term (the “Potential Standstill Term
Expiration Date”), in the event that the Standstill Parties beneficially own, in
the aggregate, at least fifteen percent (15%) of the Shares of Then Outstanding
Common Stock, the Holder may deliver to the Company not later than five
(5) business days following a Potential Standstill Term Expiration Date a
written notice electing to reinstate the provisions of Section 5 and continue
the Standstill Term as provided in this Section 5.2(c) (the “Election Notice
Date”).  If such election is made, the provisions of Section 5 shall be
reinstated and the provisions of such sections, including the Standstill Term,
shall be deemed to have remained in effect at all times without interruption or
tolling notwithstanding the occurrence of a Potential Standstill Term Expiration
Date; provided, however, that the “Standstill Limit” shall instead be the
percentage of Shares of Then Outstanding Common Stock beneficially owned, in the
aggregate, by the Standstill Parties as of the Potential Standstill Term
Expiration Date.  Following the Election Notice Date, the “Standstill Term”
shall terminate on the date on which the Standstill Parties beneficially own, in
the aggregate, less than fifteen percent (15%) of the Shares of Then Outstanding
Common Stock.

 

SECTION 6. LOCK-UP.

 

6.1                                      Lock-up.  From and after the date of
this Warrant and until the earlier of September 21, 2018 or six months after the
date on which this Warrant has been fully exercised (the “Lock-Up Term”),
without the prior approval of the Company, the Holder shall not and it shall
cause its Affiliates not to, dispose of (x) any of the Purchased Shares or any
shares of Common Stock beneficially owned by any Standstill Party as of the date
of this Warrant, together with any shares of Common Stock issued in respect
thereof as a result of any stock split, stock dividend, share exchange, merger,
consolidation or similar recapitalization, and (y) any Common Stock issued as
(or issuable upon the exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange or
in replacement of, the shares of Common Stock described in clause (x) of this
sentence; provided, however, that the foregoing shall not prohibit the Holder
from (A) transferring any of the foregoing to a Permitted Transferee and
(B) Disposing of any of the foregoing in order to reduce the beneficial
ownership of the Standstill Parties to 19.9% or other level, as advised in good
faith and in writing by Holder’s certified public accountants, that would not
require the Holder to include in its financial statements its portion of the
Company’s financial results, of the Shares of Then Outstanding Common Stock,
provided that any Disposition referred to in this clause (B) shall be subject to
the restrictions and requirements set forth in Section 6.2; provided, further,
that from and after the date of this Warrant and until December 21, 2020,
without the prior approval of the Company, the Holder shall not, and shall cause
its Affiliates not to, Dispose of more than twenty-five percent (25%) of the

 

7

--------------------------------------------------------------------------------


 

foregoing in any one calendar quarter, provided that any Disposition referred to
in this clause shall be subject to the restrictions and requirements set forth
in Section 6.2.

 

6.2                                      Limitations Following Lock-Up Term. 
Except for any transfer of Purchased Shares by the Holder to a Permitted
Transferee, the Holder shall not, and it shall cause its Affiliates not to,
Dispose of any Purchased Shares at any time after the expiration of the Lock-Up
Term except (i) pursuant to a registered underwritten public offering, (ii) in a
manner consistent with the volume limitations set forth in Rule 144 under the
Securities Act (whether or not such limitations would by their terms apply to
such sales), (iii) pursuant to privately negotiated sales in transactions exempt
from the registration requirements under the Securities Act to mutual funds or
pension funds, each of which will not be required, based on its ownership of
Shares of Then Outstanding Common Stock immediately following the contemplated
transaction, to file a Schedule 13D with respect to its ownership of the Shares
of Then Outstanding Common Stock disclosing in response to Item 4 of such filing
any plans or proposals described in clauses (a) through (j) of such Item (the
“Funds”), or to which the Company has no reasonable objection with respect to
(x) the nature of the transferee or (y) the ability of the transferee to
subsequently sell such Shares of Then Outstanding Common Stock and/or Common
Stock Equivalents into the market without having a material and adverse impact
on the market price of the Company’s Common Stock; provided that, in the case of
this clause (iii), other than with respect to the Funds, any transferee that
acquires more than five percent (5%) of the Shares of Then Outstanding Common
Stock shall agree to be bound by the transfer limitations set forth in this
Section 6.2 and the standstill limitations set forth in Section 5.1, or (iv) in
any transaction approved by the Company.

 

6.3                                      Certain Tender Offers.  Notwithstanding
any other provision of this Section 6, this Section 6 shall not prohibit or
restrict any Disposition of Purchased Shares by the Standstill Parties into
(a) a tender offer by a Third Party which is not opposed by the Company’s Board
of Directors (but only after the Company’s filing of a Schedule 14D-9, or any
amendment thereto, with the SEC disclosing the recommendation of the Company’s
Board of Directors with respect to such tender offer), unless Holder is then in
breach of its obligations pursuant to Section 6.1 with respect to the tender
offer or (b) an issuer tender offer by the Company.

 

6.4                                      Offering Lock-Up.  If the Holders
together beneficially own at least five percent (5%) of the Shares of Then
Outstanding Common Stock, the Holders shall, if requested by the Company and an
underwriter of Common Stock of the Company, agree not to Dispose of any
Purchased Shares for a specified period of time, such period of time not to
exceed ninety (90) days.  Such agreement shall be in writing in a form
satisfactory to the Company, the underwriter(s) in such offering and shall
contain customary exceptions to the restrictions set forth therein.  The Company
may impose stop transfer instructions with respect to the Purchased Shares to
the extent consistent with any such agreement until the end of the specified
period of time.  The foregoing provisions of this Section 6.4 shall apply to the
Holders only if the Company’s directors, officers and any holders of an equal or
greater number of Shares of Then Outstanding Common Stock that are party to a
collaboration, license or similar agreement with the Company are subject to
similar lock-up restrictions.  Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply pro rata to all Holders subject to such agreements, based on the
number of shares subject to such agreements.

 

SECTION 7. DEFINED TERMS.

 

7.1                               Definitions.  As used in this Warrant, the
following terms shall have the following meanings:

 

8

--------------------------------------------------------------------------------


 

(a)                                 “Change of Control” shall mean, with respect
to the Company, any of the following events: (i) any Person is or becomes the
beneficial owner (except that a Person shall be deemed to have beneficial
ownership of all shares that any such Person has the right to acquire, whether
such right which may be exercised immediately or only after the passage of
time), directly or indirectly, of a majority of the total voting power
represented by all Shares of Then Outstanding Common Stock; (ii) the Company
consolidates with or merges into another corporation or entity, or any
corporation or entity consolidates with or merges into the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) a majority of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, (B) a merger or consolidation which would result in a majority of
the board of directors of the combined entity being comprised of members of the
board of directors of the pre-transaction Company and the chief executive
officer of the combined entity being the chief executive officer of the
pre-transaction Company, in each case immediately following the consummation of
such merger or consolidation, or (C) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person becomes the beneficial owner, directly or indirectly, of a majority of
the total voting power of all Shares of Then Outstanding Common Stock or
(iii) the Company conveys, transfers or leases all or substantially all of its
assets to any Person other than a wholly owned Affiliate of the Company.

 

(b)                                 “Common Stock Equivalents” shall mean any
options, warrants or other securities or rights convertible into or exercisable
or exchangeable for, whether directly or following conversion into or exercise
or exchange for other options, warrants or other securities or rights, shares of
Common Stock.

 

(c)                                  “Disposition” or “Dispose of” shall mean
any (i) pledge, sale, contract to sell, sale of any option or contract to
purchase, purchase of any option or contract to sell, grant of any option, right
or warrant for the sale of, or other disposition of or transfer of any shares of
Common Stock, or any Common Stock Equivalents, including, without limitation,
any “short sale” or similar arrangement, or (ii) swap or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of shares of Common Stock, whether any such
swap or transaction is to be settled by delivery of securities, in cash or
otherwise.

 

(d)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
promulgated thereunder. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder.

 

(e)                                  “Permitted Transferee” shall mean (i) a
controlled Affiliate of the Investor that is wholly owned, directly or
indirectly, by the Investor, or (ii) a controlling Affiliate of the Investor (or
any controlled Affiliate of such controlling Affiliate) that wholly owns,
directly or indirectly, the Investor; it being understood that for purposes of
this definition “wholly owned” shall mean an Affiliate in which the Investor
owns, directly or indirectly, at least ninety-nine percent (99%) of the
outstanding capital stock of such Affiliate.

 

(f)                                   “Person” shall mean any individual,
limited liability company, partnership, firm, corporation, association, trust,
unincorporated organization, government or any department or

 

9

--------------------------------------------------------------------------------


 

agency thereof or other entity, as well as any syndicate or group that would be
deemed to be a Person under Section 13(d)(3) of the Exchange Act.

 

(g)                                  “SEC” shall mean the United States
Securities and Exchange Commission.

 

(h)                                 “Shares of Then Outstanding Common Stock”
shall mean, at any time, the issued and outstanding shares of Common Stock at
such time, as well as all capital stock issued and outstanding as a result of
any stock split, stock dividend, or reclassification of Common Stock
distributable, on a pro rata basis, to all holders of Common Stock.

 

(i)                                     “Standstill Limit” shall mean fifteen
percent (15%) of the Shares of Then Outstanding Common Stock.

 

(j)                                    “Standstill Term” shall mean the period
from and after the date of this Warrant and until December 21, 2020.

 

(k)                                 “Third Party” shall mean any Person other
than the Investor, the Company or any of their respective Affiliates.

 

SECTION 8. MISCELLANEOUS.

 

8.1

 

(a)                                 Term.  Subject to the provisions of
Section 1.6 above, this Warrant is exercisable in whole or in part at any time
and from time to time on or before 6:00 PM, Eastern time, on the Expiration Date
and the right to exercise the Warrant shall be void thereafter; provided that,
notwithstanding the foregoing, all agreements, covenants, representations and
warranties contained in Sections 5, 6, 7 and 8 of this Warrant shall survive the
execution and delivery of this Warrant and the expiration or other termination
of this Warrant.

 

(b)                                 Automatic Cashless Exercise upon
Expiration.  In the event that, upon the Expiration Date, the fair market value
of one Share as determined in accordance with Section 1.3 above is greater than
the Warrant Price in effect on such date, then this Warrant shall automatically
be deemed on and as of such date to be exercised pursuant to Section 1.2 above
as to all Shares for which it shall not previously have been exercised, and the
Company shall, within a reasonable time, deliver a certificate representing the
Shares issued upon such exercise to Holder.

 

8.2                              
Legends.                                                Each certificate
evidencing Shares shall be imprinted with a legend in substantially the
following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER DATED DECEMBER 21, 2017, MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND LAWS OR, IN
THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

10

--------------------------------------------------------------------------------


 

8.3                               Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issued upon exercise of this Warrant may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company).  The Company shall not require Holder to provide an
opinion of counsel if the transfer is to Permitted Transferee, provided that any
such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act.  Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Act.

 

8.4                               Transfer Procedure.  Subject to the provisions
of Sections 8.3 and 6.3, the Holder may not, without the Company’s prior written
consent, transfer all or any part of this Warrant or the Shares issued upon
exercise of this Warrant to any transferee except to a Permitted Transferee,
provided, further, that in connection with any such transfer, the Holder will
give the Company notice of the portion of the Warrant and/or Shares being
transferred with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable); and provided further, that any
subsequent transferee shall agree in writing with the Company to be bound by all
of the terms and conditions of this Warrant.  Notwithstanding any contrary
provision herein, Holder may not, without the Company’s prior written consent,
transfer this Warrant or any portion hereof, or any Shares issued upon any
exercise hereof, to any person or entity who directly competes with the Company,
except in connection with an Acquisition of the Company by such a direct
competitor.

 

8.5                               Termination of Standstill Agreement. 
Section 5, other than Sections 5.2(b) and (c), shall terminate and have no
further force or effect, upon the earliest to occur of:

 

(a)                                 provided that none of the Standstill Parties
has violated Section 5.1(c), (d) or (f) with respect to the Offeror referred to
in this clause (a), the public announcement by the Company or any Offeror of any
definitive agreement between the Company and such Offeror and/or any of its
Affiliates providing for a Change of Control of the Company;

 

(b)                                 the expiration of the Standstill Term
(subject to revival as set forth in the definition of such term);

 

(c)                                  the date on which the Common Stock ceases
to be registered pursuant to Section 12 of the Exchange Act; and

 

(d)                                 a liquidation or dissolution of the Company;

 

provided, however, that if Section 5 terminates due to clause (a) above and such
agreement is abandoned and no other similar transaction has been announced and
not abandoned or terminated within ninety (90) days thereafter, the restrictions
contained in Section 5 shall again be applicable until otherwise terminated
pursuant to this Section 8.5.

 

8.6                               Termination of Lock-Up.  Section 6 shall
terminate and have no further force or effect upon the earliest to occur of:

 

(a)                                 the consummation by an Offeror of a Change
of Control of the Company;

 

11

--------------------------------------------------------------------------------


 

(b)                                 a liquidation or dissolution of the Company;

 

(c)                                  the date on which the Common Stock ceases
to be registered pursuant to Section 12 of the Exchange Act; and

 

(d)                                 the expiration or termination of the
Standstill Term.

 

8.7                               Effect of Termination.  No termination
pursuant to any of Sections 8.5 or 8.6 shall relieve any of the parties (or the
Permitted Transferee, if any) for liability for breach of or default under any
of their respective obligations or restrictions under any terminated provision
of this Warrant, which breach or default arose out of events or circumstances
occurring or existing prior to the date of such termination.

 

8.8                               Notices.  All notices and other communications
hereunder from the Company to the Holder, or vice versa, shall be deemed
delivered and effective (i) when given personally, (ii) upon actual receipt if
given by facsimile or electronic mail and such receipt is confirmed in writing
by the recipient, or (iii) on the first business day following delivery to a
reliable overnight courier service, courier fee prepaid, in any case at such
address as may have been furnished to the Company or Holder, as the case may be,
in writing by the Company or such Holder from time to time in accordance with
the provisions of this Section 8.8.  All notices to Holder shall be addressed as
follows until the Company receives notice of a change of address in connection
with a transfer or otherwise:

 

Innovative Cellular Therapeutics CO., LTD.
Shanghai Zhangjiang Hi-Tech Park
998 Halei Road
Building 4, Room 201
Shanghai, China 201203
Attention: Jimmy Wei, Chief Executive Officer

Telephone: 011-021-589-50719

Facsimile:  011-021-589-50719

Email address:  weijianzhong@sidansai.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Vericel Corporation

Attn: Chief Financial Officer

64 Sidney Street

Cambridge, MA 02139

Telephone:  (617) 588-5555

Facsimile:  (617) 588-5554

Email: gmichel@vcel.com

 

With a copy (which shall not constitute notice) to:

 

Vericel Corporation

Attn: General Counsel

64 Sidney Street

 

12

--------------------------------------------------------------------------------


 

Cambridge, MA 02139

Telephone:  (617) 588-5555

Facsimile:  (617) 588-5554

 

8.9                               Waiver.  This Warrant and any term hereof may
be changed, waived, discharged or terminated (either generally or in a
particular instance and either retroactively or prospectively) only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.

 

8.10                        Attorneys’ Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

8.11                        Counterparts; Facsimile/Electronic Signatures.  This
Warrant may be executed in counterparts, all of which together shall constitute
one and the same agreement.  Any signature page delivered electronically or by
facsimile shall be binding to the same extent as an original signature page with
regards to any agreement subject to the terms hereof or any amendment thereto.

 

8.12                        Governing Law.  This Warrant shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to its principles regarding conflicts of law.

 

8.13                        Headings.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

[Remainder of page left blank intentionally]

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

 

VERICEL CORPORATION

 

By:

/s/ Gerard Michel

 

Name:

Gerard Michel

 

 

(Print)

 

Title:

Chief Financial Officer

 

 

“HOLDER”

 

INNOVATIVE CELLULAR
THERAPEUTICS CO., LTD.

 

By:

/s/ Lei Xiao

 

Name:

Lei Xiao

 

 

(Print)

 

Title:

Chairman

 

 

14

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right to purchase             shares of the Common Stock of Vericel
Corporation (the “Company”) in accordance with the attached Warrant To Purchase
Stock, and tenders payment of the aggregate Warrant Price for such shares as
follows:

 

[   
]                                                                           
check in the amount of $         payable to order of the Company enclosed
herewith

 

[   
]                                                                           
Wire transfer of immediately available funds to the Company’s account

 

[   
]                                                                           
Cashless Exercise pursuant to Section 1.2 of the Warrant

 

[   
]                                                                           
Other [Describe]

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

 

 

 

 

Holder’s Name

 

 

 

 

 

 

 

(Address)

 

3.   By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

--------------------------------------------------------------------------------